Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.370 Filed 01/12/21 Page 1 of 21




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION



FRANK J. FISHER,

       Plaintiff,

v.                                                         Case No. 20-12403

MICHELLE M. PERRON,

     Defendant.
_____________________________________/

      OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

                                     I. INTRODUCTION

        Plaintiff Frank Fisher brings a complaint against Defendant Michelle Perron, his

sister, alleging that in violation of both state and federal law, Defendant secretly

recorded various phone conversations between the parties where they discussed the

estate of their recently deceased mother. Plaintiff further alleges the illegality of her filing

a transcript of one of these calls as a publicly available exhibit in a Wayne County,

Michigan probate action. Defendant now moves to dismiss the complaint for failure to

state a claim on which relief can be granted. The motion has been fully briefed and the

court concludes that a hearing is not necessary. See E.D. Mich. LR 7.1(f)(2). For the

reasons stated below, the motion to dismiss will be granted, and the complaint will be

dismissed with prejudice.

                                     I. BACKGROUND

       The following facts are drawn from the complaint. For the purposes of deciding

this motion, all well-pleaded factual allegations are accepted as true. Plaintiff Frank
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.371 Filed 01/12/21 Page 2 of 21




Fisher, a Virginia resident, is the personal representative of the Estate of Anne Markley

Spivak (his mother) and is a co-trustee to the decedent’s revocable and testamentary

trusts. (ECF No. 1, PageID.3-4.) Defendant Michelle Perron, a Michigan resident, is

Plaintiff’s sister and a co-trustee of their mother’s revocable trust. Other co-trustees are

Plaintiff and brother Peter B. Spivak, Jr., who resides in Washington state. (Id. at 4.)

       In a familiar story that has been repeating itself since the time of Jacob and

Esau’s feud over a birthright, Plaintiff and Defendant have been locked in a protracted

dispute over their inheritance with each alleging that the other has engaged in nefarious

conduct to advance his or her own position. (Id. at 4, 7, 13.) Defendant first initiated

litigation in Wayne County Probate Court in September 2018, ultimately filing “numerous

other claims, petitions, and pleadings against Plaintiff in the Decedent’s Estate Action,

and in two other proceedings in the . . . Probate Court” against the revocable trust and

the testamentary trust. (Id. at 7.)

       In the Probate Court, Defendant filed, as a public exhibit, the transcript of a

February, 2018, telephone call among the three siblings (Defendant, Plaintiff, and

Spivak) which Defendant had secretly recorded. (Id. at 8.) From their respective home

states, the parties on the call “discussed one of the various disputes that Defendant had

raised relating to the Decedent’s Estate and the Revocable Trust, and communicated

concerning possible settlement of that dispute.” (Id. at 6.) While Plaintiff publicly filed

only the transcript of the February 18th call, the complaint alleges that she recorded

other phone calls as well among the siblings and may have disclosed the contents of

the calls to the court reporter she hired to produce transcripts, her attorney, “and

possibly others.” (Id. at 6.) In the probate action, Defendant alleged that the contents of



                                                  2
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.372 Filed 01/12/21 Page 3 of 21




the call supported her theory “that Plaintiff was engaged in fraud and engaged in a

conspiracy to improperly influence the administration of their mother’s estate.” (Id. at

11.)

       The probate court, however, ultimately ordered the call transcript and its contents

stricken from the record. (Id. at 9.) And the probate court found Defendant’s “allegations

against Plaintiff (Frank Fisher) and one or more of the estate entities in the Decedent’s

Estate Action and the Revocable Trust Action were frivolous and warranted sanctions.”

(Id. at 9.) In total, $43,451.23 in sanctions were ordered against the Defendant in order

to cover attorney’s fees and costs. (Id. at 10.) All Defendant’s claims in Wayne County

Probate Court were eventually dismissed. (Id.)

       Plaintiff now brings the present suit in federal court seeking damages because,

he alleges, the covert recordings made by Defendant—and the public filing of the

February 2018 telephone call transcript—violated both Federal and State statutes as

well as Michigan common law. He alleges that Defendant recorded the calls with the

“inten[t] to use private information contained in the Sibling Calls to disclose private

information publicly, and to embarrass, damage, and manipulate Plaintiff, particularly

with respect to their mother’s estate.” (Id. at 12.)

       Plaintiff brings three counts. He first alleges (Count I) that Defendant violated, 18

U.S.C. §§ 2510 et seq., by intentionally intercepting and disclosing the contents of the

phone calls. (Id. at 15.) Plaintiff also alleges (Count II) that recording the calls violated

Michigan’s eavesdropping statute, MCL §§ 750.539a et seq., because Michigan law

requires the consent of both parties before a call can be recorded. (Id. at 18.) Finally, he

alleges a Michigan common law claim (Count III) by contending that Defendant



                                                  3
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.373 Filed 01/12/21 Page 4 of 21




“intentionally placed the Call Transcript, along with her allegations against Plaintiff, in

the public eye” constituting a tortious “public disclosure of private facts.” (Id. at 19.) 1

       Defendant responds to the complaint by moving for dismissal under Federal Rule

of Civil Procedure 12(b)(6) arguing that none of the three counts states a valid claim as

a matter of law. (See ECF No. 6.)

                                       III. STANDARD

       Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of a complaint for

failure to state a claim upon which relief may be granted. Under the Rule, the court

construes the complaint in the light most favorable to plaintiff and accepts all well-

pleaded factual allegations as true. Barber v. Miller, 809 F.3d 840, 843 (6th Cir. 2015).

       Federal Rule of Civil Procedure 8 requires a plaintiff to present in the complaint

“a short and plain statement of the claim showing that the pleader is entitled to relief.” A

complaint must provide sufficient facts to “state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that defendant acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 556). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. (citing Twombly,

550 U.S. at 555).




       1
         Plaintiff raises a federal claim in Count I, Plaintiff pleads that this court has
jurisdiction through 28 U.S.C. § 1331 and 28 U.S.C. § 1367. He alternately alleges that
the amount of potential damages exceeds $75,000 so the Court possess diversity
jurisdiction under 28 U.S.C. § 1332(a) applies.
                                                   4
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.374 Filed 01/12/21 Page 5 of 21




       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). “To state

a valid claim, a complaint must contain either direct or inferential allegations respecting

all the material elements to sustain recovery under some viable legal theory.” Boland v.

Holder, 682 F.3d 531, 534 (6th Cir. 2012) (emphasis removed) (citing League of United

Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007)). Determining

whether a complaint states a plausible claim for relief is “a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

       In reviewing a motion to dismiss, the court may consider “any exhibits attached

[to the complaint], public records, items appearing in the record of the case and exhibits

attached to defendant’s motion to dismiss so long as they are referred to in the

Complaint and are central to the claims contained therein.” Bassett v. NCAA, 528 F.3d

426, 430 (6th Cir. 2008).

                                     IV. DISCUSSION

       Due to the nature of the Federal wiretapping statute, which is applicable only

when a party to a conversation “intercept[s] [it] for the purpose of committing any

criminal or tortious act in violation of the Constitution or laws of the United States or of

any State,” 18 U.S.C. § 2511, the court first addresses the viability of Plaintiff’s state law

claims as one or more of them are needed to support the alleged violation of Federal

statute.




                                                  5
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.375 Filed 01/12/21 Page 6 of 21




                           A. Michigan Eavesdropping Statute

       In Count II, Plaintiff alleges that Defendant’s covert recording of numerous calls

between Defendant and her two siblings is a violation of Michigan’s eavesdropping

statute which provides that:

       Any person who is present or who is not present during a private conversation
       and who willfully uses any device to eavesdrop upon the conversation without the
       consent of all parties thereto, or who knowingly aids, employs or procures
       another person to do the same in violation of this section, is guilty of a felony
       punishable by imprisonment in a state prison for not more than 2 years or by a
       fine of not more than $2,000.00, or both.

MCL § 750.539c. The statute defines “eavesdropping” as meaning “to overhear, record,

amplify or transmit any part of the private discourse of others without the permission of

all persons engaged in the discourse.” MCL § 750.539a(2) (emphasis added). Plaintiff

contends the Eavesdropping Statute should be read as requiring “two-party” consent.

(ECF No. 8, Page.ID.145-46.) Defendant responds by arguing that this question has

already been settled by the Michigan Court of Appeals in two published opinions

Sullivan v. Gray and Lewis v. LeGrow which have explicitly held that the statute does

not prevent a participant from recording the contents of a conversation herself without

the permission of others on the call. (ECF No. 6, PageID.48-49 (citing 117 Mich. App.

476, 481, 324 N.W.2d 58 (1982); 258 Mich. App. 175, 185, 670 N.W.2d 675 (2003).)

       While Plaintiff concedes that the holdings of both Sullivan and Lewis would bar

their claim, he points out that, unlike a decision of a state high court, a published state

appellate court decision is not fully binding on a federal district court in this instance.

(See ECF No. 8, Page.ID.142-43.) See also Grantham & Mann, Inc. v. Am. Safety

Prod., Inc., 831 F.2d 596, 608-09 (6th Cir. 1987) (“the decision of an intermediate

appellate state court. . . is a datum for ascertaining state law which is not to be

                                                  6
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.376 Filed 01/12/21 Page 7 of 21




disregarded by a federal court unless it is convinced by other persuasive data that the

highest court of the state would decide otherwise.”)(quotations omitted). And Plaintiff

argues there are other data supporting a finding that MCL § 750.539c requires two-party

consent. (Id.) Specifically, Plaintiff cites a recent decision in the Eastern District of

Michigan which, after examining “all available data,” found that “the Michigan Supreme

Court would decide in the same manner and apply the same construction advanced by

Judge Brennan in his dissenting opinion in Sullivan” and read the statute as requiring

“the consent of ‘all parties thereto.’” AFT Michigan v. Project Veritas, 397 F. Supp. 3d

981, 988 (E.D. Mich. 2019) (Parker, J.), leave to appeal denied sub nom (quoting MCL

§§ 750.539a, 750.539c). The AFT Michigan court also certified the issue for the

Michigan Supreme Court to consider. Defendant argues that this court should agree

with AFT Michigan and hold that the Michigan Supreme Court would require the

consent of all parties to a conversation in order to record.

       Alternatively, because the district court certified the question in AFT Michigan to

the Michigan Supreme Court, Defendant argues the court should decline to decide this

issue until after the Michigan Supreme Court acts on the petition and decides whether

to accept the certified question. (Id. at 148 (citing AFT Michigan v. Project Veritas, No.

CV 17-13292, 2020 WL 5761032, at *2 (E.D. Mich. Sept. 28, 2020) (certifying the

interpretation of MCL § 750.539c to the Michigan Supreme Court).) Examining all

available data, however, points to that conclusion that this court should continue to

apply the holding of Sullivan and dismiss Plaintiff’s claim under the Michigan

eavesdropping statute.




                                                   7
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.377 Filed 01/12/21 Page 8 of 21




       The first datum point is Sullivan itself, a 1982 decision in which the Michigan

Court of Appeals found that because the definition of “eavesdrop” was to “overhear,

record, amplify or transmit any part of the private discourse of others” the “statutory

language, on its face, unambiguously excludes participant recording from the definition

of eavesdropping by limiting the subject conversation to ‘the private discourse of

others.’” Sullivan, 117 Mich. App. at 481, 324 N.W.2d at 60 (citing MCL 750.539a(2)).

The second datum point is that the Michigan Court of Appeals explicitly affirmed the

Sullivan interpretation in its 2003 Lewis decision and continues to regularly cite the

holding. Lewis, 258 Mich. App. at 185; 670 N.W.2d at 684 (2003); see also People v.

Williams, No. 346689, 2020 WL 2601567, at *3 (Mich. Ct. App. May 21, 2020) (finding

that “a participant in a conversation does not violate MCL 750.539c by recording the

conversation without the other party’s knowledge or consent”). The Michigan Supreme

Court has never weighed in on this question of statutory interpretation. See AFT

Michigan, 397 F. Supp. 3d at 987.

       As another datum point is that the Sixth Circuit (albeit in unpublished decisions)

and federal district courts have regularly applied the holding of Sullivan. See e.g.,

Gamrat v. McBroom, 822 F. App'x 331, 334 (6th Cir. 2020) (“[U]nder [Michigan] law,

participants in private conversations likewise may record those conversations.”) see

also Gamrat v. Allard, 320 F. Supp. 3d 927, 945 (W.D. Mich. 2018) (Quist, J.), aff'd sub

nom. (finding no violation of state law when “when the individual recording the

conversation is also a participant”); Ruth v. Superior Consultant Holdings Corp., No. 99-

CV-71190-DT, 2000 WL 1769576, at *3 (E.D. Mich. Oct. 16, 2000) (Zatkoff, J.) (holding

that under Sullivan, Plaintiff “is permitted under federal and state law to record his



                                                 8
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.378 Filed 01/12/21 Page 9 of 21




conversations”). Even after AFT Michigan certified to the Michigan Supreme Court the

proper interpretation of MCL 750.539c, the Sixth Circuit continues to apply the holding

from Sullivan. See Courser v. Michigan House of Representatives, No. 19-1840, 2020

WL 5909505, at *12 (6th Cir. Oct. 6, 2020) (citing Sullivan, 117 Mich. App. at 481, 324

N.W.2d at 59–61) (finding that“[t]he eavesdropping statute does not apply to

participants in the conversation”).

       A final datum point is a recognition of the duty of this court to apply the “law as it

is” today. McFarland v. Henderson, 307 F.3d 402, 409 (6th Cir. 2002). While the court is

not “bound” by the Michigan Court of Appeal’s repeated interpretation of a Michigan

statute, the court gives substantial deference to the intermediate state court’s

interpretation of Michigan law. Indeed, the court cannot disregard such precedent

“unless it is convinced by other persuasive data that the highest court of the state would

decide otherwise.” Grantham & Mann, Inc., 831 F.2d at 608-09. This court, respectfully,

is unpersuaded by the reasoning in ATF Michigan, as the district court did not conduct

its own thorough statutory analysis of the question or rely on other data that had since

come to light. Instead, the court in ATF Michigan relied on the reasoning of the dissent

in the original Sullivan opinion. See AFT Michigan, 397 F. Supp. 3d at 988 (E.D. Mich.

2019) (“This Court unequivocally concurs with Judge Brennan's dissenting opinion [in

Sullivan] and adopts its rationale.”). The AFT Michigan decision by itself is not sufficient

to outweigh other persuasive state and federal precedent which uniformly continue to

apply the majority’s holding in the Michigan Court of Appeal’s Sullivan decision. 2



       2
       The court is also unpersuaded that it should defer on issuing a ruling on this
mater until the Michigan Supreme Court decides whether to consider the certified
question presented in AFT Michigan. Such a delay would impose unnecessary costs on
                                                  9
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.379 Filed 01/12/21 Page 10 of 21




       Since it is undisputed in the present case that Defendant was a participant in the

calls she recorded, the court finds that her alleged actions cannot constitute a violation

of the Michigan Eavesdropping statute as its interpretation stands today. See Sullivan,

117 Mich. App. at 481, 324 N.W.2d at 60. Therefore, Count II of Plaintiff’s complaint

must be dismissed with prejudice.

                          B. Public Disclosure of Private Facts

       In Count III of his complaint, Plaintiff alleges that the “Defendant intentionally

disclosed information that was highly offensive to Plaintiff” when Defendant publicly filed

a transcript of the call as an exhibit during the state probate court proceedings. (ECF

No. 1, PageID.19.) Plaintiff claims that the call “contained private facts about Plaintiff’s

private life—namely, details regarding the fact that he was engaged in a protracted

battle with his sibling.” (Id.) Plaintiff further alleges “Defendant intentionally recorded the

February 18 Call in an attempt to use the contents to further her groundless allegations

against Plaintiff in the Wayne County Probate Court.” (Id. at 12.)

       Defendant moves to dismiss this claim by arguing that the disclosure of the

transcript during the course of judicial proceedings was covered by Michigan’s common

law doctrine of absolute litigation privilege because its contents were “relevant, material,

or pertinent to the issue being tried.” (ECF No. 6, PageID.52.) In his responsive briefing,

Plaintiff challenges the applicably of litigation privilege on two main grounds. First, he




the parties given the low probability that the Michigan Supreme Court will actually hear
arguments on such a petition, see The Work of the Court, Michigan Supreme Court,
https://courts.michigan.gov/courts/michigansupremecourt/clerks/pages/statistics.aspx
(last visited Dec. 15, 2020) (noting that only “2-3 percent [of applications] are argued
before the Court and decided by opinion” each year), and the equally low probability, in
this court’s view, that the Michigan Supreme Court will abandon Sullivan.
                                                  10
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.380 Filed 01/12/21 Page 11 of 21




correctly observes that while Michigan courts have found litigation privilege to bar

claims “based on libel, slander, or defamation,” no published Michigan decision has

ever extended the privilege to include the tort of “public disclosure of private facts.”

(ECF No. 8, PageID.150-51.) He thus argues that an extension of the privilege would be

inappropriate. (Id.) Second, Plaintiff argues that even if the privilege does extend to his

tort claim, it would be inappropriate to dismiss the claim based on a privilege defense

without further factual development. (Id.) Examining all applicable precedents, the court

is convinced that the public policy rational behind absolute litigation privilege is equally

applicable to the tort of public disclosure of private facts and no further factual

development is necessary. Therefore, the court finds that Count III fails as a matter of

law.

       To prove a claim for “invasion of privacy through the public disclosure of private

facts, a plaintiff must show ‘(1) the disclosure of information (2) that is highly offensive to

a reasonable person and (3) that is of no legitimate concern to the public.’” Doe v.

Henry Ford Health Sys., 308 Mich. App. 592, 597-98, 865 N.W.2d 915, 919-20 (2014)

(quoting Doe v. Mills, 212 Mich. App. 73, 80, 536 N.W.2d 824 (1995)). The claim “must

relate to the individual's private as opposed to public life” and liability will not be

imposed for information “already of the public record or otherwise open to the public.”

Id. (quotations omitted). The publicity must consist of dissemination of the information

“‘to the public at large, or to so many persons that the matter must be regarded as

substantially certain to become one of public knowledge.’” Id. (quoting Restatement,

Torts 2d, § 652D).




                                                  11
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.381 Filed 01/12/21 Page 12 of 21




       In Michigan, the concept of absolute privilege is also well established, covering

“testimony or other communications or disclosures made in the course of judicial

proceedings.” Ellis v. Kaye-Kibbey, 581 F. Supp. 2d 861, 878 (W.D. Mich. 2008) (citing

Maiden v. Rozwood, 461 Mich. 109, 597 N.W.2d 817, 830 (1999)); see also Oesterle v.

Wallace, 272 Mich. App. 260, 265, 725 N.W.2d 470, 474 (2006) (quotations omitted)

(“Immunity extends to every step in the proceeding and covers anything that may be

said in relation to the matter at issue, including pleadings and affidavits.”).

       The Michigan Supreme Court has long held that the privilege applies whenever

statements are relevant, material or pertinent to the matter at issue in the proceeding,

“‘their falsity or the malice of their author is not open to inquiry. They are then absolutely

privileged.’” Sanders v. Leeson Air Conditioning Corp., 362 Mich. 692, 695, 108 N.W.2d

761, 762 (1961) (quoting Hartung v. Shaw, 130 Mich. 177, 89 N.W. 701, 701 (1902)).

See, e.g., Acre v. Starkweather, 118 Mich. 214, 76 N.W. 379 (1898) (holding that a

witness was not liable for slander for testimony given in response to questions on cross-

examination at a trial). “The [litigation] privilege should be liberally construed so that

participants in judicial proceedings are free to express themselves without fear of

retaliation.” Maiden, 461 Mich. at 134, 597 N.W.2d at 830 (1999) (citation omitted); see

also Restatement, Torts 2d, § 587 (“[W]hile a party may not introduce into his pleadings

defamatory matter that is entirely disconnected with the litigation, he is not answerable

for defamatory matter volunteered or included by way of surplusage in his pleadings if it

has any bearing upon the subject matter of the litigation.”).

       When a plaintiff seeks to establish that statements or other communications or

disclosures during a judicial proceeding falls outside the privilege, “the burden is on the



                                                 12
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.382 Filed 01/12/21 Page 13 of 21




plaintiff to allege and then prove that statements made in the course of judicial

proceedings, including pleadings and argument, have no relevance, pertinence, or

materiality to the matter being litigated.” Lawrence v. Burdi, 314 Mich. App. 203, 219,

886 N.W.2d 748, 758 (2016) (emphasis added).

       Plaintiff does not take issue with these precedents, but instead, argues that the

concept of absolute litigation privilege is limited to the torts of “libel, slander, or

defamation” because no published Michigan court decision has yet found the privilege

applicable “to the tort of public disclosure of private facts.” (ECF No. 8, PageID.151.) By

the same token, however, Plaintiff points to no Michigan court decisions that considered

and rejected the applicability of absolute privilege to the tort of public disclosure of

private facts. And since the Michigan Supreme Court has not addressed the issue, this

court “must ascertain from all available data including the decisional law of the state's

lower courts, restatements of law, law review commentaries, and decisions from other

jurisdictions on the ‘majority’ rule what the state's highest court would decide if faced

with the issue.” Grantham & Mann, Inc., 831 F.2d at 608.

       The Michigan Supreme Court, has noted that the “great principle” underlying

absolute litigation privilege “is public policy” as it “protect[s] the defamer from all liability

to prosecution for the sake of the public good.” Timmis v. Bennett, 352 Mich. 355, 362,

89 N.W.2d 748, 751 (1958). And as Defendant notes, other jurisdictions have found that

absolute immunity also bars claims for public disclosure of private facts on public policy

grounds. See, e.g., Johnson v. Johnson & Bell, Ltd., 7 N.E.3d 52, 56 (Ill. App. Ct. 2014)

(“[A]bsolute litigation privilege applies to plaintiff's invasion of privacy claim.”); Buschel v.

MetroCorp., 957 F. Supp. 595, 598 (E.D. Pa. 1996) (“Pennsylvania has extended the



                                                   13
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.383 Filed 01/12/21 Page 14 of 21




absolute privilege to invasion of privacy actions.”); Sacks v. Hall, 2014 WL 6602460, at

*15 (Tex. App. Nov. 20, 2014) (holding that an attorney was immune from suit for an

alleged public disclosure of private facts—purportedly contained in dental records filed

as an exhibit—because the attorney’s “conduct [was] undertaken. . . to assist his client

in defending against the suit”); Espinoza v. City of Seattle, 2019 WL 5079950, at *2, *5

(W.D. Wash. Oct. 9, 2019) (holding that under Washington common law, Plaintiff could

not bring a claim against Defendant for public disclosure of private facts or common law

invasion of privacy after Defendant published “[Plaintiff’s] full name, home address, full

social security number, tax records and other private information on the public docket”

because “the litigation privilege is in place to curb the ‘chilling effect’ that arises from

threatened litigation over actions taken in judicial proceedings, the privilege applies

‘regardless of the theory on which that subsequent litigation is based.’”).

               The court is also persuaded by an unpublished Michigan Court of Appeals

decision that applied litigation privilege to the tort of public disclosure of private facts.

See Hoff v. Spoelstra, 2008 WL 2668298, *13-14 (Mich. App. July 8, 2008) (shielding

attorneys from tort claims based on “public disclosure of private facts, civil extortion, and

intentional infliction of emotional distress” arising out of attorneys' alleged leak of

plaintiff's private e-mails to the local press during litigation).

       Fundamentally, the court agrees that the public policy concerns that undergird

absolute litigation privilege apply equally to the tort of public disclosure of private facts.

The goal of litigation privilege is to enable parties to present all the facts surrounding a

litigated claim without fear of reprisal. With that goal in mind, it makes no sense that a

party filing an affidavit containing a salacious and false, but relevant allegation would be



                                                   14
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.384 Filed 01/12/21 Page 15 of 21




granted immunity, but the party would be subject to liability for filing a relevant and true

exhibit merely because it contains facts that are “highly offensive and embarrassing” to

another party.

       Consequently, the court concludes that, under Michigan law, absolute litigation

privilege also bars claims for public disclosure of a private fact if the facts are relevant,

material, or pertinent to the litigation. See Timmis, 352 Mich. at 363-64, 89 N.W.2d at

751-52.

       Perhaps anticipating such a holding, Plaintiff also argues in his response brief

that it would be inappropriate for the court to dismiss this count on a Federal Rule of

Civil Procedure 12(b)(6) motion because determining the privilege’s applicability “is a

highly fact-intensive inquiry.” (ECF No. 8, PageID.151.) This reasoning, however,

misses the Michigan precedent holding that when litigation privilege is implicated it is

the burden of the Plaintiff, not the Defendant, to specifically plead, and ultimately prove,

facts that establish how contents of a disputed filing “have no relevance, pertinence, or

materiality to the matter being litigated.” Lawrence, 314 Mich. App. at 219, 886 N.W.2d

at 758.

       Plaintiff’s complaint here contains no specific allegations indicating the contents

of the February 18th call transcript “discuss[ing] one of the various disputes that

Defendant had raised relating to the Decedent’s Estate” was not relevant, material, or

even pertinent to the Wayne County probate action in which it was filed. (ECF No. 1,

PageID.6.) The court also cannot logically infer from the fact that the transcript was later

stricken from the record in the probate proceeding that its content was not pertinent to

the claims in the probate action. The contents of the transcript may well have been



                                                 15
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.385 Filed 01/12/21 Page 16 of 21




irrelevant in part, or unduly prejudicial in the main, but that does not necessarily mean

the contents of the transcript was “entirely disconnected with the litigation.” See

Restatement, Torts 2d, § 587. Because the court finds that the Plaintiff has failed to

meet his initial burden by specifically alleging how the contents of the transcript fell

outside the purview of absolute litigation privilege, Count III is dismissed. 3

                             C. Federal Wiretapping Statute

       In Count I, Plaintiff alleges that Defendant violated the Federal Wiretapping Act,

18 U.S.C. §§ 2510 et seq, by intentionally intercepting the contents of the calls without

consent and with the intent “to intercept, use, and disclose those communications to

harm Plaintiff in several ways.” (ECF No. 1, PageID.15.)

       The Federal Wiretap Act prohibits the interception and disclosure of wire, oral, or

electronic communications, subject to certain exceptions. 18 U.S.C. § 2511(1). A person

whose communication has been intercepted or disclosed may bring a civil action to

recover: (1) equitable relief; (2) actual or statutory damages; (3) punitive damages; and

(4) litigation costs and attorneys’ fees. See 18 U.S.C. § 2520(a). The statutory scheme

includes the following carveout for participants in a conversation that choose to record

it:

       It shall not be unlawful under this chapter for a person not acting under color of
       law to intercept a wire, oral, or electronic communication where such person is a


       3
         The court is also unconvinced by the alternative argument that Defendant’s
alleged release of recordings from additional calls “to the court reporter, and possibly
others,” (ECF No. 1, PageID.6), is sufficient to support a cause of action for public
disclosure of private facts. (See ECF No. 8, PageID.151-52 n.9.) Such a conclusory
allegation certainly does not adequately allege a disclosure of a private fact “to the
public at large, or to so many persons that the matter must be regarded as substantially
certain to become one of public knowledge” as required to establish a claim under the
tort. See Doe v. Henry Ford Health Sys., 308 Mich. App. 592, 598, 865 N.W.2d 915,
920 (2014).
                                                 16
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.386 Filed 01/12/21 Page 17 of 21




       party to the communication or where one of the parties to the communication has
       given prior consent to such interception unless such communication is
       intercepted for the purpose of committing any criminal or tortious act in violation
       of the Constitution or laws of the United States or of any State.

Id. § 2511(2)(d) (emphasis added). This provision demonstrates that the Federal

Wiretap Act (generally) requires the consent of only one party for a participant to record

a conversation or phone call. See Gilday v. Dubois, 124 F.3d 277, 296 (1st Cir. 1997).

As Plaintiff correctly points out, under 18 U.S.C. § 2511(2)(d), a party to a conversation

who records a call can be liable under the Federal Wiretap Act if the recording was

done “for the purpose of committing [a] tortious act” or criminal violation of a state law.

(See ECF No. 8, PageID.139-40.)

       Plaintiff argues that Defendant intended to violate state law in four distinct ways

when she recorded the siblings’ conversations:

       Indeed, the Complaint alleges Defendant intended to and did commit two criminal
       acts and two tortious acts in violation of state laws: (i) violation of the Washington
       state wiretapping statute (Compl. ¶72); (ii) violation of the Michigan
       eavesdropping statute (Compl. ¶73); (iii) violation of the Michigan tort of public
       disclosure of private facts (Compl. ¶74); and (iv) violation of the Michigan tort of
       the breach of Defendant’s fiduciary duties (Compl. ¶75).

(Id.) Plaintiff reasons that if he can prove even one of these state law claims, then he

would succeed in establishing a claim under the Federal Wiretap Act. (Id.) As a result,

the court must determine if Plaintiff has pled a valid claim under any of the state statute

or common law doctrines cited by Plaintiff. After examining each state claim in turn, the

court concludes none of the underlying state law claims are valid. Therefore, Count I

should also be dismissed.

                     1. Violation of State Eavesdropping Statutes

       First, Plaintiff argues that Defendant’s alleged recording of the conversations

violated both Michigan, see Mich. Comp. Laws § 750.539a et seq., and Washington,

                                                17
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.387 Filed 01/12/21 Page 18 of 21




see Wash. Rev. Code § 9.73.030, wiretapping statutes. This argument is premised on

the idea that both states’ statutes require all parties to a conversation to consent before

it can be recorded.

       As the court explains above in Section A, the Michigan statute requires only one-

party consent. See Sullivan, 117 Mich. App. at 481, 324 N.W.2d at 60. So, as a matter

of law Defendant’s unilateral decision to record the conversation did not implicate the

Michigan eavesdropping statute; therefore, it cannot serve as an underlying illegal act

supporting liability under the Federal Wiretap Act.

       Because one of the participates in the call, Peter B. Spivak, Jr. joined from

Washington State where he resides, at first glance it appears Plaintiff may have a valid

claim under Washington statute which requires two-party consent for recording. See

Wash. Rev. Code § 9.73.030(1) (“[I]t shall be unlawful for any individual… to intercept,

or record any. . . [p]rivate conversation, by any device electronic or otherwise. . . without

first obtaining the consent of all the persons engaged in the conversation.”) (emphasis

added). Precedent is clear, however, “that the act of intercepting the communication

itself” even when a violation of a state statute “is insufficient” to constitute an illegal

purpose under 18 U.S.C. §2511(2)(d). Bowens v. Aftermath Entm't, 254 F. Supp. 2d

629, 641–42 (E.D. Mich. 2003). See Boddie v. Am. Broad. Cos., 731 F.2d 333, 339 (6th

Cir.1984) (“The Wiretap Statute requires the plaintiff to show that the defendants

intended an illegal, tortious or injurious act other than the recording of the

conversation.”); Roberts v. Americable Int'l., Inc., 883 F.Supp. 499, 503 (C.D.Cal.1995)

(concluding that “the ‘tortious purpose’ referenced by the federal permission/exception

must be a tortious purpose other than the mere intent to surreptitiously record an oral



                                                  18
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.388 Filed 01/12/21 Page 19 of 21




conversation”) (emphasis in original). Consequently, a violation of the Washington

wiretapping statute (or even the analogous Michigan statute) cannot by itself transform

Defendant’s actions into a violation of the Federal Wiretap Act. 4

                          2. Public Disclosure of Private Facts

       Second, as discussed in Section B above, the filing of the February 18th call

transcript cannot constitute a claim for public disclosure of private facts because

absolute litigation privilege applies to such a filing. Therefore, the court concludes, as a

matter of law, that Defendant did not commit a tortious act in violation of state common

law when she chose to file the transcript on the docket. As a result, despite Plaintiff’s

contention to the contrary, there was no illegal conduct implicating the exception in 18

U.S.C. §2511(2)(d).

                               3. Breach of Fiduciary Duty

       Finally, in response to the motion to dismiss, Plaintiff asserts that Defendant’s

covert recording of the sibling calls constituted “a violation of the Michigan tort of the

breach of Defendant’s fiduciary duties” as a co-trustee of the Anne M. Spivak




       4
         The court is also skeptical, that the Washington State wiretapping statute could
even be applied here under choice of law doctrine. After all, “a federal court exercising
diversity jurisdiction applies the choice of law rules of the state in which it sits” and
“Michigan courts recognize a presumption in favor of lex fori and apply Michigan law
unless a rational reason to do otherwise exists.” Standard Fire Ins. Co. v. Ford Motor
Co., 723 F.3d 690, 693 (6th Cir. 2013) (quotations omitted). Since the court has found
that the Michigan eavesdropping statute, Mich. Comp. Laws § 750.539a et seq, allows
recording of conversations with the consent of only one party this appears to set up a
direct conflict with Wash. Rev. Code § 9.73.030 (requiring two party consent). Though
this issue has not been briefed, the court’s initial inclination is that the Michigan statue
would prevail. See Carol M. Bast, Conflict of Law and Surreptitious Taping of Telephone
Conversations, 54 N.Y.L. SCH. L. REV. 147 (2009-2010) (examining the conflict of laws
issues created by interstate phone calls given the divergence in state laws on what
constitute an illegal recording of a private conversation).
                                                 19
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.389 Filed 01/12/21 Page 20 of 21




Revocable Trust. (See ECF No. 8, PageID.139-40; ECF No. 11, PageID.368) And he

argues such an alleged violation of Michigan common law would be sufficient to keep

Plaintiff’s claim alive under the Federal Wiretap Act. See 18 U.S.C. §2511(2)(d). Unlike

Plaintiff’s tort claim for Public Disclosure of Private Facts, Plaintiff’s complaint contains

no separate, detailed “count” laying out a breach of fiduciary duty. (ECF No. 1,

PageID.17.) Instead, within the federal count, Plaintiff merely includes the following

short paragraph:

       At the time that Defendant intercepted, used, and disclosed Plaintiff’s
       oral, wire, and/or electronic communications, Defendant intended to, and
       subsequently did commit, a tortious act by disclosing publicly the intercepted
       communication in a tortious manner in violation of the Michigan tort of the breach
       of Defendant’s fiduciary duties as a trustee, including the duties of confidentiality
       and loyalty.

(Id.) The court views this paragraph as an exceedingly threadbare and conclusory claim

for breach of fiduciary duty as Plaintiff alleges no facts in support of the claim. See

Iqbal, 556 U.S. at 678.

       “The elements of a fiduciary duty claim are (1) the existence of a fiduciary duty,

(2) a breach of that duty, (3) proximately causing damages.”) FCA US LLC v. Bullock,

446 F. Supp. 3d 201, 214 (E.D. Mich. 2020) (citation and quotations omitted). There are

no facts alleged in the complaint to support these elements. Indeed, given the context

and alleged use of the transcript, it is difficult to imagine how Plaintiff could allege the

recordings were made in violation of Defendant’s fiduciary duty. In light of the lack of

factual allegations of this claim, the court is not convinced that Defendant’s recording of

calls involving the estate and her decision to turn over a recording to the supervising

probate court, would constitute a breach of fiduciary duty. Even if such a recording

could theoretically constitute a breach of fiduciary duty, the complaint fails to allege any


                                                  20
Case 3:20-cv-12403-RHC-APP ECF No. 12, PageID.390 Filed 01/12/21 Page 21 of 21




facts that support the idea that Defendant acted with an intent to breach her duty when

she chose to record the calls.

            Since none of the four underlying state law claims—based on (i) the Washington

state wiretapping statute (ii) the Michigan eavesdropping statute (iii) a public disclosure

of private facts or (iv) a breach of Defendant’s fiduciary duties—are valid, the Federal

Wiretapping Claim in Count I must also be dismissed in its entirety.

                                                               V. CONCLUSION

            For the reasons explained above, the court finds that Defendant’s recording of

the calls with her siblings does not constitute a violation of the Federal Wiretapping Act,

18 U.S.C. §§ 2510 et seq. or the Michigan Eavesdropping Statute, Mich. Comp. Laws §

750.539a et seq. Nor did it constitute a public disclosure of private fact under Michigan

common law. Accordingly,

            IT IS ORDERED that Defendant’s motion to dismiss (ECF No. 6) is GRANTED.

            IT IS FURTHER ORDERED that Plaintiff's complaint, (ECF No. 1), is

DISMISSED WITH PREJUDICE.

                                                                         s/Robert H. Cleland         /
                                                                         ROBERT H. CLELAND
                                                                         UNITED STATES DISTRICT JUDGE
Dated: January 12, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 12, 2021, by electronic and/or ordinary mail.

                                                                         s/Lisa Wagner                /
                                                                         Case Manager and Deputy Clerk
                                                                         (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\20-12403.FISHER.MTD.AAB.2.docx




                                                                                  21
